Title: Thomas Jefferson to Joseph Delaplaine, 24 April 1815
From: Jefferson, Thomas
To: Delaplaine, Joseph


          Sir Monticello Apr. 24. 15.
          Occupations from which it was impossible to withdraw have occasioned the delay of acknoleging the receipt of your letter of Mar. 29. on the subject of my portrait in the han hands of mr Stewart. I considered the delay as less important inasmuch as I could not avail my self of the opportunity you proposed of obtaining the portrait. I am unwilling to press mr Stewart unkindly to the delivery of the portrait it whenever his views respecting it are answered, I have no doubt he will attend to the justice of it’s delivery to me. with my regrets therefore that I cannot procure you the use of it, accept the assurance of my esteem & respect.
          Th: Jefferson
        